682 N.W.2d 143 (2004)
Todd D. & Larry D. DeGRAW, Respondents,
v.
ZENITH EXTERIORS, and General Casualty Cos., Relators, and
St. Croix Orthopedic P.A., and Blue Cross Blue Shield of Minnesota, Intervenors.
No. A04-595.
Supreme Court of Minnesota.
June 29, 2004.
M. Shannon Peterson, McCollum, Crowley, Moschet & Miller, Ltd., Minneapolis, MN, for Relators.
Eric R. Lee, Milavetz, Gallop & Milavetz, PA, Coon Rapids, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 8, 2004, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT /s/Helen H. Meyer Associate Justice